                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 1 of 31 Page ID #:163



                                         1 BRYAN A. KOHM (CSB No. 233276)
                                           bkohm@fenwick.com
                                         2 CHRISTOPHER L. LARSON (CSB No. 308247)
                                         3 clarson@fenwick.com
                                           FENWICK & WEST LLP
                                         4 555 California Street, 12th Floor
                                           San Francisco, CA 94104
                                         5 Telephone: 415.875.2300
                                           Facsimile: 415.281.1350
                                         6
                                         7 JONATHAN T. MCMICHAEL (CSB No. 304737)
                                           jmcmichael@fenwick.com
                                         8 FENWICK & WEST LLP
                                           1191 Second Avenue, 10th Floor
                                         9 Seattle, WA 98101
                                        10 Telephone: 206.389.4510
                                           Facsimile: 206.389.4511
                                        11
                                           CRYSTAL NWANERI (CSB No. 318955)
                                        12 cnwaneri@fenwick.com
F ENWICK & W ES T LLP




                                           FENWICK & WEST LLP
                        LAW




                                        13 801 California Street
                         AT
                        ATTO RNEY S




                                        14 Mountain View, CA 94041
                                           Telephone: 650.988.8500
                                        15 Facsimile: 650.938.5200
                                        16 Attorneys for Defendant
                                        17 SPOTIFY USA INC.
                                        18                      UNITED STATES DISTRICT COURT

                                        19                      CENTRAL DISTRICT OF CALIFORNIA

                                        20                              WESTERN DIVISION

                                        21 DATA SCAPE LIMITED,                        Case No.: 2:19-cv-04367-PSG-SK
                                        22                 Plaintiff,                 SPOTIFY USA INC.’S NOTICE
                                                   v.                                 OF MOTION AND MOTION TO
                                        23                                            DISMISS FOR FAILURE TO
                                                                                      STATE A CLAIM
                                        24 SPOTIFY USA INC., AND SPOTIFY
                                           TECHNOLOGY S.A.,
                                                                                      Date:     August 26, 2019
                                        25             Defendant.                     Time:     1:30 p.m.
                                                                                      Judge:    Philip S. Gutierrez
                                        26
                                                                                      JURY TRIAL DEMANDED
                                        27
                                        28
                                             SPOTIFY’S MOTION TO DISMISS
                                                                                               CASE NO. 2:19-cv-04367-PSG-SK
                                             FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 2 of 31 Page ID #:164



                                         1                                NOTICE OF MOTION
                                         2 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                         3         PLEASE TAKE NOTICE that on August 26, 2019, at 1:30 p.m., or as soon
                                         4 thereafter as counsel may be heard, defendant Spotify USA Inc. (“Spotify”) will
                                         5 and hereby does move this Court, pursuant to Federal Rule of Civil Procedure
                                         6 12(b)(6), to dismiss this case with prejudice for failure to state a claim. Dismissal
                                         7 is warranted because the claims of all asserted patents are directed to patent-
                                         8 ineligible subject matter, and therefore are invalid.
                                         9         This Motion is based on this Notice and supporting Memorandum of Points
                                        10 and Authorities, all opposition and reply papers thereto, the argument of counsel,
                                        11 and any other evidence that may be presented at the hearing on this matter.
                                        12         This Motion is made following the conference of counsel for Spotify and
F ENWICK & W ES T LLP
                        LAW




                                        13 counsel for Data Scape Limited (“Data Scape”) pursuant to Local Rule 7-3.
                         AT
                        ATTO RNEY S




                                        14 Counsel for Spotify conferred with counsel for Data Scape on June 28, 2019
                                        15 regarding the relief sought in this Motion. Data Scape opposes the Motion.
                                        16
                                        17 Dated: July 9, 2019                     Respectfully submitted,
                                        18                                         FENWICK & WEST LLP
                                        19
                                        20                                         By: /s/ Bryan A. Kohm
                                                                                      Bryan A. Kohm
                                        21
                                                                                       Attorneys for Defendant
                                        22                                             SPOTIFY USA INC.
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                             SPOTIFY’S MOTION TO DISMISS                i            CASE NO. 2:19-cv-04367-PSG-SK
                                             FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 3 of 31 Page ID #:165



                                         1                                         TABLE OF CONTENTS
                                         2                                                                                                                       Page
                                         3 I.     INTRODUCTION ........................................................................................... 1
                                         4 II.    BACKGROUND ............................................................................................. 2
                                         5 III.   LEGAL STANDARD ..................................................................................... 5
                                         6 IV.    ARGUMENT .................................................................................................. 6
                                         7        A.       The Asserted Patents Claim an Abstract Idea and Nothing
                                                           More ...................................................................................................... 6
                                         8
                                                           1.       Claim 1 of the ’675 Patent is Nearly Identical to
                                         9                          Claims Invalidated in Western Digital and Relates to
                                                                    the Same Abstract Idea ............................................................... 7
                                        10
                                                           2.       Claim 1 of the ’675 Patent is Representative ........................... 11
                                        11
                                                           3.       Courts Routinely Invalidate Patents Claiming Similar
                                        12                          Abstract Ideas ........................................................................... 12
F ENWICK & W ES T LLP
                        LAW




                                        13        B.       The Asserted Patents Add No Inventive Concept to the
                                                           Abstract Idea ....................................................................................... 15
                         AT
                        ATTO RNEY S




                                        14
                                                           1.       The Independent Claims of the ’675 Patent ............................. 16
                                        15
                                                           2.       The Independent Claims of the ’112 Patent ............................. 17
                                        16
                                                           3.       The Independent Claims of the ’614 Patent ............................. 18
                                        17
                                                  C.       The Dependent Claims of the Asserted Patents are also
                                        18                 Invalid ................................................................................................. 18
                                        19        D.       Data Scape’s Attempt to Allege Facts to Overcome Section
                                                           101 Fails .............................................................................................. 22
                                        20
                                        21 V.     CONCLUSION ............................................................................................. 24
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                             SPOTIFY’S MOTION TO DISMISS                                ii                  CASE NO. 2:19-cv-04367-PSG-SK
                                             FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 4 of 31 Page ID #:166



                                         1                                        TABLE OF AUTHORITIES
                                         2                                                                                                            Page(s)
                                         3 CASES
                                         4 Aatrix Software, Inc. v. Green Shades Software, Inc.,
                                              882 F.3d 1121 (Fed. Cir. 2018) ................................................................. 6, 17, 23
                                         5
                                           Affinity Labs of Texas, LLC v. Amazon.com, Inc.,
                                         6    838 F.3d 1266 (Fed. Cir. 2016) .................................................................... passim
                                         7 Affinity Labs of Texas, LLC v. DirecTV, LLC,
                                              838 F.3d 1253 (Fed. Cir. 2016) ........................................................... 9, 11, 12, 18
                                         8
                                           Alice Corp. Pty. Ltd. v. CLS Bank Int’l.,
                                         9    134 S. Ct. 2347 (2014) ................................................................................. passim
                                        10 Apple, Inc. v. Ameranth, Inc.,
                                              842 F.3d 1229 (Fed. Cir. 2016) ..................................................................... 15, 22
                                        11
                                           Aspex Eyewear, Inc. v. Zenni Optical Inc.,
                                        12    713 F.3d 1377 (Fed. Cir. 2013) ............................................................................. 8
F ENWICK & W ES T LLP
                        LAW




                                        13 Ass’n for Molecular Pathology v. Myriad Genetics, Inc.,
                                              133 S. Ct. 2107 (2013) .......................................................................................... 5
                         AT
                        ATTO RNEY S




                                        14
                                           Berkheimer v. HP Inc.,
                                        15    881 F.3d 1360 (Fed. Cir. 2018) ....................................................................... 6, 15
                                        16 Bilski v. Kappos,
                                              561 U.S. 593 (2010) ........................................................................................ 6, 22
                                        17
                                           BSG Tech LLC v. BuySeasons, Inc.,
                                        18    899 F.3d 1281 (Fed. Cir. 2018) ....................................................................... 6, 12
                                        19 Burnett v. Panasonic Corp.,
                                             741 Fed. Appx. 777 (Fed. Cir. 2018) .................................................................. 22
                                        20
                                           ChargePoint, Inc. v. SemaConnect, Inc.,
                                        21   No. 2018-1739, slip op. (Fed. Cir. Mar. 28, 2019) ...................................... passim
                                        22 Content Extraction and Transmission, LLC, v. Wells Fargo Bank,
                                             776 F.3d 1343 (Fed. Cir. 2014) ........................................................................... 11
                                        23
                                           Data Engine Techs. v. Google LLC,
                                        24   906 F.3d 999 (Fed. Cir. 2018) ........................................................................... 6, 8
                                        25 Data Scape Ltd. v. Western Digital Corp.,
                                             No. 18-cv-2285 (C.D. Cal.) .......................................................................... passim
                                        26
                                           Dealertrack, Inc. v. Huber,
                                        27   674 F.3d 1315 (Fed. Cir. 2012) ........................................................................... 17
                                        28
                                                SPOTIFY’S MOTION TO DISMISS                             iii               CASE NO. 2:19-cv-04367-PSG-SK
                                                FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 5 of 31 Page ID #:167



                                         1 Elec. Power Grp. v. Alsom S.A.,
                                              830 F.3d 1350 (Fed. Cir. 2016) ............................................................... 15, 16, 22
                                         2
                                           Epic IP LLC v. Backblaze, Inc.,
                                         3    351 F. Supp. 3d 733 (D. Del. 2018) ........................................................ 14, 16, 23
                                         4 Genetic Techs. Ltd. v. Merial L.L.C.,
                                              818 F.3d 1369 (Fed. Cir. 2016) ..................................................................... 15, 22
                                         5
                                           Glasswall Sols. Ltd. v. Clearswift Ltd.,
                                         6    No. 2018-1407, 2018 WL 6720014 (Fed. Cir. Dec. 20, 2018) ............... 15, 23, 24
                                         7 Great Plains Trust Co. v. Union Pac. R.R. Co.,
                                               492 F.3d 986 (9th Cir. 2009) ............................................................................... 10
                                         8
                                           In re TLI Commc’ns LLC Patent Litig.,
                                         9     823 F.3d 607 (Fed. Cir. 2016) ............................................................. 5, 12, 13, 16
                                        10 Intellectual Ventures I LLC v. Capital One Bank (USA),
                                              792 F.3d 1363 (Fed. Cir. 2015) ........................................................................... 11
                                        11
                                           Internet Patents Corp. v. Active Network, Inc.,
                                        12    790 F.3d 1343 (Fed. Cir. 2015) ........................................................................... 22
F ENWICK & W ES T LLP
                        LAW




                                        13 Interval Licensing LLC v. AOL, Inc.,
                                              896 F.3d 1335 (Fed. Cir. 2018) ................................................................. 5, 13, 16
                         AT
                        ATTO RNEY S




                                        14
                                           Loyalty Conversion Sys. Corp. v. Am. Airlines, Inc.,
                                        15    66 F. Supp. 3d 829 (E.D. Tex. 2014) (Bryson, J.) .............................................. 18
                                        16 Mayo Collaborative Servs. v. Prometheus Labs., Inc.,
                                             566 U.S. 66 (2012) ................................................................................................ 5
                                        17
                                           Ohio Willow Wood Co. v. Alps S., LLC,
                                        18   735 F.3d 1333 (Fed. Cir. 2013) ................................................................... 2, 8, 16
                                        19 OpenTV, Inc. v. Apple Inc.,
                                             No. 5:15-cv-02008-EJD, 2016 WL 344845 (N.D. Cal. Jan. 28,
                                        20   2016) .................................................................................................................... 22
                                        21 Reddy v. Litton Indus., Inc.,
                                              912 F.2d 291 (9th Cir. 1990) ............................................................................... 24
                                        22
                                           Restoration Indus. Assoc. Inc. v. ThermaPure Inc.,
                                        23    No. 2:13-cv-3169, Dkt. No. 73 (C.D. Cal. Oct. 10, 2013) .................................. 10
                                        24 Return Mail, Inc. v. United States Postal Serv.,
                                              868 F.3d 1350 (Fed. Cir. 2017) ........................................................................... 17
                                        25
                                           SAP Am. v. Investpic, LLC,
                                        26    898 F.3d 1161 (Fed. Cir. 2018) .................................................................... passim
                                        27 SmarTEN LLC v. Samsung Elecs. Am., Inc.,
                                             316 F. Supp. 3d 913 (E.D. Va. 2018) .................................................................... 8
                                        28
                                               SPOTIFY’S MOTION TO DISMISS                                   iv                 CASE NO. 2:19-cv-04367-PSG-SK
                                               FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 6 of 31 Page ID #:168



                                         1 Sprewell v. Golden State Warriors,
                                              266 F.3d 979 (9th Cir.) ........................................................................................ 23
                                         2
                                           Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC,
                                         3    874 F.3d 1329 (Fed. Cir. 2017) ............................................................... 12, 14, 24
                                         4 Univ. of Fla. Research Found., Inc. v. Gen. Elec. Co.,
                                             916 F.3d 1363 (Fed. Cir. 2019) ..................................................................... 15, 17
                                         5
                                         6 STATUTES
                                         7 35 U.S.C. § 101.................................................................................................. passim
                                         8 RULES
                                         9 Fed. R. Civ. P. 12(b)(6) .............................................................................................. 2
                                        10 Fed. R. Civ. P. 201................................................................................................ 8, 10
                                        11
                                        12
F ENWICK & W ES T LLP
                        LAW




                                        13
                         AT
                        ATTO RNEY S




                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                               SPOTIFY’S MOTION TO DISMISS                                v                 CASE NO. 2:19-cv-04367-PSG-SK
                                               FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 7 of 31 Page ID #:169



                                         1                 MEMORANDUM OF POINTS AND AUTHORITIES
                                         2 I.        INTRODUCTION
                                         3           The present motion is the culmination of a months-long effort by Data Scape
                                         4 to avoid the determination that the Asserted Patents—U.S. Patent Nos. 10,277,675
                                         5 (“the ’675 patent”), 9,712,614 (“the ’614 patent”), and 9,380,112 (“the ’112
                                                   1
                                         6 patent”) —are invalid under 35 U.S.C. § 101. Data Scape previously asserted the
                                         7 ’614 and ’112 patents, along with U.S. Patent Nos. 7,720,929 (“the ’929 patent”)
                                         8 and 7,617,537 (“the ’537 patent”), against Spotify in a previous action (Case No.
                                         9 2:18-cv-10653). The Asserted Patents are all continuations of applications claiming
                                        10 priority to the ’929 patent. Spotify moved to dismiss the complaint pursuant to
                                        11 § 101, and Data Scape amended its complaint rather than respond to the merits of
                                        12 the motion. After Spotify refiled its motion, Data Scape again dodged addressing
F ENWICK & W ES T LLP




                                        13 the merits by dismissing the case without prejudice and simultaneously filing the
                        LAW
                         AT




                                                           2
                        ATTO RNEY S




                                        14 present action.
                                        15       Although improper, Data Scape’s effort to avoid the merits of this motion is
                                        16 understandable. The patents fall far short of the requirements of § 101. Indeed, the
                                        17 invalidity of the Asserted Patents has been determined by Judge Carter’s May 17,
                                        18 2019 order in Data Scape Ltd. v. Western Digital Corp., No. 18-cv-2285 (C.D.
                                        19 Cal.) (“Western Digital”), wherein Judge Carter found the ’929 patent, along with
                                        20 two others in the ’929 patent family, invalid under § 101. See Kohm Decl., Ex. A
                                        21 (“Western Digital Order”). The claims in the Asserted Patents contain no
                                        22
                                             1
                                        23    Copies of the Asserted Patents are attached to Data Scape’s complaint as Dkt. No.
                                             1-1 (’675 patent), Dkt. No. 1-2 (’112 patent), and Dkt. No. 1-3 (’614 patent).
                                        24
                                             2
                                            Data Scape’s needless duplication of proceedings, its circumvention of Rule 15
                                        25 and abuse of Rule 41, and its lack of Rule 11 basis to file the present action will be
                                        26 addressed by separate motion. To the extent that Data Scape continues its pattern
                                           of delay by amending its complaint rather than responding to the present motion,
                                        27 Spotify reserves the right to add such duplication of proceedings as further grounds
                                        28 for its request for fees.
                                                 SPOTIFY’S MOTION TO DISMISS            1           CASE NO. 2:19-cv-04367-PSG-SK
                                                 FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 8 of 31 Page ID #:170



                                         1 materially different limitations from those invalidated in Western Digital. Like the
                                         2 other ’929 patent family members already held to be invalid by Judge Carter, the
                                         3 Asserted Patents are all directed to the abstract idea of selectively transferring and
                                         4 storing information. 3
                                         5         Moreover, the claims here, like those in Western Digital, add nothing
                                         6 inventive to transform the abstract idea into patent-eligible subject matter.
                                         7 Although they reference certain components used to perform the selective
                                         8 transferring and storing of information, the components are functional in nature—
                                         9 for example, storage for storing, an interface for communicating, and a processor
                                        10 for editing. None of the claims contains any specific technological solution for how
                                        11 to perform these functions. Indeed, to the extent that the specification describes any
                                        12 components at all, it describes only conventional computing components admittedly
F ENWICK & W ES T LLP
                        LAW




                                        13 performing their well-understood, routine, and conventional activities.
                         AT
                        ATTO RNEY S




                                        14         Data Scape’s Asserted Patents, like the ’929 patent, thus fail the two-step test
                                        15 for patent eligibility set forth in Alice Corp. Pty. Ltd. v. CLS Bank Int’l., 134 S. Ct.
                                        16 2347 (2014), and therefore are invalid under § 101. In fact, given the Western
                                        17 Digital Order, Data Scape is collaterally estopped from relitigating the invalidity of
                                        18 the Asserted Patents. Ohio Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1342
                                        19 (Fed. Cir. 2013) (“If the differences between the unadjudicated patent claims and
                                        20 adjudicated patent claims do not materially alter the question of invalidity,
                                        21 collateral estoppel applies.”). The Court thus should dismiss this case with
                                        22 prejudice pursuant to Rule 12(b)(6).
                                        23 II.     BACKGROUND
                                        24         A.     Data Scape’s Assertion of Related, Invalid Patents
                                        25         This is Data Scape’s third complaint against Spotify on overlapping patents.
                                        26
                                             3
                                        27  Judge Carter characterized the abstract ideas as “transferring selected data from
                                           one storage device to another storage location.” (Western Digital Order at 7.)
                                        28 Although different wording, the idea is the same as advanced by Spotify.
                                             SPOTIFY’S MOTION TO DISMISS                 2            CASE NO. 2:19-cv-04367-PSG-SK
                                             FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 9 of 31 Page ID #:171



                                         1 Data Scape originally filed suit on four patents: the ’929, ’614, ’537, and ’112
                                         2 patents. See Data Scape Ltd. v. Spotify USA Inc., No. 2:18-cv-10653 (C.D. Cal.)
                                         3 (“Original Action”). As here, Spotify moved to dismiss under § 101. (Original
                                         4 Action, Dkt. No. 18.) Rather than respond to Spotify’s motion, however, Data
                                         5 Scape amended its complaint. (Original Action, Dkt. No. 19.) Data Scape’s
                                         6 amendment added conclusory allegations regarding the patent-eligibility of its
                                         7 inventions. (See Original Action, Dkt. No. 19 at 3–5.) Spotify again moved to
                                         8 dismiss because Data Scape’s asserted patents are invalid under § 101. (Original
                                         9 Action, Dkt. No. 22.)
                                        10         While Spotify’s motion was pending, Judge Carter issued an order in
                                        11 Western Digital finding all asserted claims of the ’929 and ’537 patents—both of
                                        12 which Data Scape had asserted against Spotify—invalid. Judge Carter found claim
F ENWICK & W ES T LLP
                        LAW




                                        13 19 of the ’929 patent representative of the claims in the patent family. (Western
                         AT
                        ATTO RNEY S




                                        14 Digital Order at 6–7.) The patents, he concluded, “are directed to an abstract idea
                                        15 of data storage, transfer, and processing,” ideas “much akin to the data selection,
                                        16 transfer, and storage functions of several patents invalidated by the Federal
                                        17 Circuit.” (Id. at 8–9.) Judge Carter then determined that the patents “do not
                                        18 include an inventive concept,” as they use only “generic functional language” and
                                        19 “do[] not claim any innovative means by which to selectively transfer data.” (Id. at
                                        20 11–12.) Accordingly, Judge Carter found the patents invalid and dismissed Data
                                        21 Scape’s complaint against Western Digital with prejudice. (Id. at 12.)
                                        22         Judge Carter’s Western Digital Order thus disposed of two of the four patents
                                        23 Data Scape had asserted against Spotify in the Original Action. On May 20, the
                                        24 deadline for its response to Spotify’s motion, Data Scape voluntarily dismissed the
                                        25 Original Action. (Original Action, Dkt. No. 28.). That same day it filed this new
                                        26 action, asserting two of the previously asserted patents (the ’614 and ’112 patents)
                                        27 as well as one new patent (the ’675 patent). (Dkt. No. 1.) To date, Data Scape has
                                        28 not explained why it dismissed and then refiled this overlapping action, rather than
                                             SPOTIFY’S MOTION TO DISMISS               3            CASE NO. 2:19-cv-04367-PSG-SK
                                             FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 10 of 31 Page ID #:172



                                          1 simply responding to Spotify’s pending motion in a timely manner or seeking
                                          2 amendment under Rule 15, as the Federal Rules of Civil Procedure contemplate.
                                          3 Data Scape also has not articulated any rhyme or reason behind its shifting sands
                                          4 assertion of related patents in a series of amended complaints.
                                          5         B.     The Asserted Patents, Like the Other Members of the ’929 Patent
                                          6                Family, Are Directed to Selectively Transferring and Storing
                                          7                Information
                                          8         The Asserted Patents and the invalid ’929 patent are members of a single
                                          9 family. They share the same title, “Communication System and its Method and
                                         10 Communication Apparatus and its Method,” bear the name of the same inventor,
                                         11 claim priority to the same date, and share a single, identical specification. The
                                         12 shared specification discusses the now-archaic process of copying songs from CDs
F ENWICK & W ES T LLP
                        LAW




                                         13 to music files on a computer and syncing those files to a portable device. (’675
                         AT
                        ATTO RNEY S




                                         14 patent at 2:52–3:17.)4 The specification acknowledges that conventional
                                         15 technology enabled users to transfer all songs on a given playlist in a “batch
                                         16 operation” rather than transfer individual files “piece by piece.” (See, e.g., id. at
                                         17 2:45–56.) The Asserted Patents purport to improve on this process—admittedly
                                         18 well-known at the time of the patents—by comparing the playlist on the computer
                                         19 to the list of songs on the user’s device and copying only songs the user does not
                                         20 already have. (See, e.g., id. at 2:16–62, 28:1–12, 28:60–29:12.)
                                         21         The claims of the ’929 patent and the Asserted Patents, however, are
                                         22 divorced from this music-syncing system and seek to cover the significantly more
                                         23 abstract idea of selectively transferring and storing information. Many claims allow
                                         24 for the transfer and storage of any sort of information, from any source, to any
                                         25 destination. (See, e.g., ’675 patent cls. 1, 13, 14.) Even the claims that are limited
                                         26 to a music-specific application simply specify that the information/data being
                                         27   4
                                              For the Court’s convenience, Spotify attaches the ’929 and ’537 patents that are
                                         28 the subject of Judge Carter’s order in Western Digital.
                                              SPOTIFY’S MOTION TO DISMISS                 4            CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 11 of 31 Page ID #:173



                                          1 transferred is music data and, in some instances, limit the apparatus to generic,
                                          2 functionally described components—for example, “portable apparatus,”
                                          3 “reproduction apparatus,” and so on. (See, e.g., ’112 patent cl. 1; ’614 patent cl. 1.)
                                          4         Copying only songs the user does not have as described in the
                                          5 specification—a perhaps useful result—is not a patentable invention after the
                                          6 Supreme Court’s decision in Alice. Much less so is the idea of selectively
                                          7 transferring and storing information. See Interval Licensing LLC v. AOL, Inc., 896
                                          8 F.3d 1335 (Fed. Cir. 2018); In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607
                                          9 (Fed. Cir. 2016); Affinity Labs of Texas, LLC v. Amazon.com, Inc., 838 F.3d 1266
                                         10 (Fed. Cir. 2016) cert. denied, 137 S. Ct. 1596 (2017). Judge Carter already made
                                         11 this determination in Western Digital. Because the current Asserted Patents are not
                                         12 materially different, this Court should do the same.
F ENWICK & W ES T LLP
                        LAW




                                         13 III.    LEGAL STANDARD
                         AT
                        ATTO RNEY S




                                         14         “Whoever invents or discovers any new and useful process, machine,
                                         15 manufacture, or composition of matter, or any new and useful improvement thereof,
                                         16 may obtain a patent therefor, subject to the conditions and requirements of this
                                         17 title.” 35 U.S.C. § 101. This provision contains “an important implicit exception”:
                                         18 abstract ideas, laws of nature, and natural phenomena, which form the “basic tools
                                         19 of scientific and technological work,” are not patentable. Alice, 134 S. Ct. at 2354
                                         20 (quoting Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107,
                                         21 2116 (2013)). This case concerns the “abstract ideas” category, which embodies
                                         22 “the longstanding rule that ‘[a]n idea of itself is not patentable.’” Id. at 2355
                                         23 (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). The reason for this rule is
                                         24 important: “[M]onopolization of [ideas] through the grant of a patent might tend to
                                         25 impede innovation more than it would tend to promote it.” Mayo Collaborative
                                         26 Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). Accordingly, ideas
                                         27 belong to the “storehouse of knowledge . . . free to all . . . and reserved exclusively
                                         28 to none.” Bilski v. Kappos, 561 U.S. 593, 602 (2010) (citation omitted).
                                              SPOTIFY’S MOTION TO DISMISS                 5            CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 12 of 31 Page ID #:174



                                          1         Whether a patent is impermissibly directed to an abstract idea can be
                                          2 determined on the pleadings. See Berkheimer v. HP Inc., 881 F.3d 1360, 1368
                                          3 (Fed. Cir. 2018), petition for cert. filed, No. 18-415, 2018 WL 4819013 (U.S. Sept.
                                          4 28, 2018). To do so, courts use a two-step approach mandated by the Supreme
                                          5 Court. Alice, 134 S. Ct. at 2355. First, a court asks whether the claims are directed
                                          6 to a patent-ineligible abstract idea. Id. If the claimed advance is an abstract idea,
                                          7 the court must then decide whether the claims add an “inventive concept”—“an
                                          8 element or combination of elements that is ‘sufficient to ensure that the patent in
                                          9 practice amounts to significantly more than a patent upon the [abstract idea] itself.’”
                                         10 Alice, 134 S. Ct. 2355 (quoting Mayo, 566 U.S. at 73) (emphasis added).
                                         11         Notably, to be eligible under Section 101, a patent must provide a “specific
                                         12 technical solution” to a “technological problem[].” Data Engine Techs. v. Google
F ENWICK & W ES T LLP
                        LAW




                                         13 LLC, 906 F.3d 999, 1008, 1012 (Fed. Cir. 2018). And, importantly, that specific
                         AT
                        ATTO RNEY S




                                         14 technical solution must be “captured in the claims.” Berkheimer, 881 F.3d at 1369;
                                         15 see also Aatrix Software, Inc. v. Green Shades Software, Inc., 890 F.3d 1354, 1357
                                         16 (Fed. Cir. 2018) (Moore, J., concurring in denial of reh’g en banc); SAP Am. v.
                                         17 Investpic, LLC, 898 F.3d 1161, 1166, 1169 (Fed. Cir. 2018). As the Federal Circuit
                                         18 recently put it, “even a specification full of technical details about a physical
                                         19 invention may nonetheless conclude with claims that claim nothing more than the
                                         20 broad law or abstract idea underlying the claims.” ChargePoint, Inc. v.
                                         21 SemaConnect, Inc., No. 2018-1739, slip op. at 14 (Fed. Cir. Mar. 28, 2019). Such
                                         22 claims are ineligible for patenting. See id. at 14–15.
                                         23 IV.     ARGUMENT
                                         24         A.     The Asserted Patents Claim an Abstract Idea and Nothing More
                                         25         In determining whether claims are directed to an abstract idea, the court
                                         26 looks to the focus of the claims. See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d
                                         27 1281, 1286 (Fed. Cir. 2018) (at step 1, courts must inquire into the “focus of the
                                         28 claims”). Here, as Judge Carter held in Western Digital, the focus of the Asserted
                                              SPOTIFY’S MOTION TO DISMISS                 6            CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 13 of 31 Page ID #:175



                                          1 Patents is the abstract idea of selectively transferring and storing information.
                                          2               1.     Claim 1 of the ’675 Patent is Nearly Identical to Claims
                                          3                      Invalidated in Western Digital and Relates to the Same
                                          4                      Abstract Idea
                                          5         Although Data Scape no longer asserts the ’929 patent in this case, the claims
                                          6 of the ’675 patent are nearly identical to the claims of the ’929 patent—and are
                                          7 similarly invalid as a result. Consider claim 1 of the ’675 patent, reproduced here:
                                          8         1.    A communication system including a first apparatus having a
                                          9         first hardware storage medium, and a second apparatus, said second
                                         10         apparatus comprising:
                                         11               a second hardware storage medium configured to store
                                         12         management information of data to be transferred to said first storage
F ENWICK & W ES T LLP
                        LAW




                                         13         medium;
                         AT
                        ATTO RNEY S




                                         14               a hardware interface configured to communicate data with said
                                         15         first apparatus;
                                         16               a processor configured to:
                                         17                      detect whether said first apparatus and said second
                                         18               apparatus are connected;
                                         19                      select certain data to be transferred;
                                         20                      edit said management information based on said selection
                                         21               without regard to the connection of said first apparatus and said
                                         22               second apparatus;
                                         23                      compare said management information edited by said
                                         24               processor with management information of data stored in said
                                         25               first storage medium; and
                                         26                      transmit the selected data stored in said second apparatus
                                         27               to said first apparatus via said hardware interface based on said
                                         28               management information edited by said processor when said
                                              SPOTIFY’S MOTION TO DISMISS                 7               CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 14 of 31 Page ID #:176



                                          1                processor detects that said first apparatus and said second
                                          2                apparatus are connected based upon a result of the comparison.
                                          3 (’675 patent cl. 1.) The only differences between this asserted claim and invalid
                                          4 claim 1 of the ’929 patent are minor word substitutions (e.g., “hardware interface”
                                          5 or “processor” in place of “communicator” or “detector”) and different placement
                                          6 of the limitation that data transfer occurs after the system “detects that said first
                                          7 apparatus and said second apparatus are connected.” (Compare id. (’675 patent) cl.
                                          8 1 with ’929 patent cl. 1.) In fact, the Patent Office noted during prosecution that the
                                          9 claims of the ’675 and ’929 patents “are not patentably distinct from each other
                                         10 because the claims of the current application [the ’675 patent claims] encompass
                                         11 the same subject matter as the patented claims [the ’929 patent claims].” (Kohm
                                         12 Decl., Ex. D at 4–5 (Office Action) (emphasis added).) The Patent Office required
F ENWICK & W ES T LLP
                        LAW




                                         13 the applicant to file a terminal disclaimer to overcome the rejection. (Id.; Kohm
                         AT
                        ATTO RNEY S




                                         14 Decl., Ex. E (terminal disclaimer filed to overcome rejection))5; SmarTEN LLC v.
                                         15 Samsung Elecs. Am., Inc., 316 F. Supp. 3d 913, 920–21 (E.D. Va. 2018), aff’d, 753
                                         16 Fed. Appx. 911 (Fed. Cir. 2019) (reasoning that one claim was representative of
                                         17 others, as other claims were admittedly “not patentably distinct from” the
                                         18 representative claim since the plaintiff filed terminal disclaimers).
                                         19         Given the similarity of the claims, Data Scape is collaterally estopped from
                                         20 relitigating Judge Carter’s conclusion in Western Digital. See Ohio Willow Wood,
                                         21 735 F.3d at 1342; Aspex Eyewear, Inc. v. Zenni Optical Inc., 713 F.3d 1377, 1382
                                         22 (Fed. Cir. 2013) (regarding collateral estoppel, “[i]t is the issues litigated, not the
                                         23 specific claims around which the issues were framed, that is determinative”).
                                         24 Nevertheless, even if this Court is inclined to conduct its own analysis, it need not
                                         25 do so from scratch. Judge Carter’s articulation of the abstract idea in the ’929
                                         26   5
                                              The Court may take judicial notice of the prosecution histories of the Asserted
                                         27 Patents. Fed. R. Civ. P. 201; Data Engine Techs., 906 F.3d at 1008 n.2 (holding
                                            that relevant prosecution histories are “public records” properly considered at the
                                         28 pleading stage).
                                              SPOTIFY’S MOTION TO DISMISS                 8             CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 15 of 31 Page ID #:177



                                          1 patent applies with equal force here. As Judge Carter found, the patents “recite[]
                                          2 the abstract idea of transferring selected data from one storage device to another
                                          3 storage location.” Western Digital Order at 7; see also id. at 8 (characterizing the
                                          4 abstract idea as “data storage, transfer, and processing”).
                                          5         Federal Circuit precedent confirms that the abstract idea is selectively
                                          6 transferring and storing information. Most of the elements recited in claim 1 of the
                                          7 ’675 patent predated the claimed invention and so cannot be the focus of the claims.
                                          8 See Affinity Labs of Texas, LLC v. DirecTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir.
                                          9 2016) (the focus is the “claimed advance over the prior art”). The shared
                                         10 specification explains that the first apparatus is a “portable recording and playback
                                         11 apparatus” and the second apparatus is a “music server.” (’675 patent at 4:31–36
                                         12 (music server), 6:20–27 (portable device).) Both apparatuses are made up of
F ENWICK & W ES T LLP
                        LAW




                                         13 “generic” computer components, such as a hard disk, RAM, and a CPU, connected
                         AT
                        ATTO RNEY S




                                         14 together as they would be in “an ordinary personal computer.” (Id. at 6:40–46,
                                         15 8:66–9:5, 13:43–51.) And both apparatuses predated the claimed invention. (Id. at
                                         16 2:16–39.) Similarly, creating a list of music—the claimed “management
                                         17 information”—and transferring it to the device “in a batch operation” were known
                                         18 before the claimed invention. (Id. at 23:1–56, 2:52–56.)
                                         19         The only aspect of the claim that is even purportedly new is selectively
                                         20 transferring information to the first apparatus based on “compar[ing] said
                                         21 management information” between the two apparatuses. (See ’675 patent cl. 1.)
                                         22 This selective transfer and storage of information is the focus of the claims. See
                                         23 Affinity Labs of Texas, 838 F.3d at 1257. Indeed, all of the conventional computer
                                         24 components described in the specification are used in their conventional manner for
                                         25 this purpose. That focus is not the sort of specific technological solution required
                                         26 by Alice and its progeny, but an abstract idea.
                                         27         There is no dispute regarding this abstract idea. Data Scape itself
                                         28 characterized the ’929 patent family in the same way in its February 28, 2019
                                              SPOTIFY’S MOTION TO DISMISS                9            CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 16 of 31 Page ID #:178



                                          1 complaint filed with the International Trade Commission:
                                          2         The ‘929 patent generally relates to systems and methods for
                                          3         communicating selected pieces of data stored in one apparatus, e.g., a
                                          4         server, to another apparatus, e.g., a mobile phone, tablet, or laptop. The
                                          5         patent describes the use of management information stored in one
                                          6         apparatus, which can be edited and controlled so that only select data
                                          7         is transferred to the second apparatus.
                                          8 (Kohm Decl., Ex. F (“ITC Complaint”) at 7 (emphases added).)6 In addition to this
                                          9 “general[]” description, Data Scape also provided a “more detail[ed]” one:
                                         10         In more detail, the ‘929 patent is directed to a communication system
                                         11         that includes a first apparatus with a first storage medium and a second
                                         12         apparatus which transmits data to the first apparatus. The second
F ENWICK & W ES T LLP
                        LAW




                                         13         apparatus includes a second storage medium, which contains the
                         AT
                        ATTO RNEY S




                                         14         management information which can be edited, as well as means for
                                         15         transferring data to the first apparatus pursuant to the edited
                                         16         management information.
                                         17 (Id. (emphases added and citations omitted).)
                                         18         Whether the Court looks to Data Scape’s “general[]” characterizations or its
                                         19 “more detail[ed]” ones, the result is the same. In Data Scape’s words, the ’929
                                         20 patent, which is nearly identical to the ’675 patent and is representative of the
                                         21 family as a whole, is directed to the abstract idea of “communicating selected
                                         22 pieces of data” from one apparatus to another—i.e., selectively transferring and
                                         23   6
                                                The Court should take judicial notice of Data Scape’s characterization of its
                                         24   related patents to the ITC, as these characterizations are public information and
                                              their accuracy cannot reasonably be questioned. Fed. R. Civ. P. 201; see Great
                                         25   Plains Trust Co. v. Union Pac. R.R. Co., 492 F.3d 986, 996 (9th Cir. 2009) (“[W]e
                                         26   may take judicial notice of proceedings in other courts that relate directly to matters
                                              at issue.”); see also, e.g., Restoration Indus. Assoc. Inc. v. ThermaPure Inc., No.
                                         27   2:13-cv-3169, Dkt. No. 73 at 1 (C.D. Cal. Oct. 10, 2013) (taking judicial notice of
                                         28   exhibits to motion to dismiss, including a party’s pleadings from other matters).
                                              SPOTIFY’S MOTION TO DISMISS                10            CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 17 of 31 Page ID #:179



                                          1 storing information. (Id. at 7); Affinity Labs of Texas, 838 F.3d at 1257.
                                          2                2.     Claim 1 of the ’675 Patent is Representative
                                          3          Claim 1 can be treated as representative because all of the other claims of the
                                          4 Asserted Patents are “substantially similar and linked to the same abstract idea” of
                                          5 selectively transferring and storing information. See Content Extraction and
                                          6 Transmission, LLC, v. Wells Fargo Bank, 776 F.3d 1343, 1348 (Fed. Cir. 2014).
                                          7 For example, the key “comparison” limitation of the ’675 patent exists in the ’614
                                          8 and ’112 patents as nearly identical “compar[ing]” and “controlling” steps. (’614
                                          9 patent at 30:22–34; ’112 patent at 29:24–33.) All of the Asserted Patents recite
                                         10 generic components described solely by their conventional functions: “a storage
                                         11 medium” configured to store information, a generic “interface” configured to
                                         12 communicate information, a processor configured to detect information, or
F ENWICK & W ES T LLP
                        LAW




                                         13 “circuitry configured to perform . . . transmission . . . downloading . . . storage . . .
                         AT
                        ATTO RNEY S




                                         14 display,” and the like. (See, e.g., ’675 patent at 30:2–25.) And, although the claims
                                         15 of the ’614 and ’112 patents refer to a particular type of information—“musical
                                         16 content data”—an “abstract idea does not become nonabstract by limiting the
                                         17 invention to a particular field of use or technological environment.” Intellectual
                                         18 Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015);
                                         19 (’614 patent cls. 1, 12, 20; ’112 patent cls. 1, 9, 17).
                                         20          Further, although the ’112 and ’614 patents use slightly different wording to
                                         21 describe the “management information” of the ’675 patent, the abstract idea
                                         22 remains the same. For example, the ’112 patent refers to “list[s] of musical content
                                         23 data,” and the ’614 patent refers to “program list[s] associated with the musical
                                         24 content data.” (’112 patent at 29:15–16; ’614 patent at 29:62–64.) These terms
                                         25 merely refer to lists of information used in the selective transfer and storage of
                                         26 information from one device to another. The ’112 and ’614 patents also take the
                                         27 claim to its logical conclusion that the apparatus will “control playback” of the
                                         28 musical content data. (’112 patent at 29:34–41; ’614 patent at 30:1–8.) But as the
                                              SPOTIFY’S MOTION TO DISMISS                 11            CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 18 of 31 Page ID #:180



                                          1 specification describes, the notion of playback was well known in the art and does
                                          2 not render claim 1 of the ’675 patent any less representative of the abstract idea.
                                          3 (E.g., ’675 patent at 1:37–42, 1:49–52); see also Affinity Labs of Texas, 838 F.3d at
                                          4 1257.
                                          5         The same overarching similarities between claims led Judge Carter to find
                                          6 claim 19 of the ’929 patent representative in Western Digital. Here, as in Western
                                          7 Digital, claim 1 of the ’675 patent “recites the abstract idea of transferring selected
                                          8 data from one storage device to another storage location, encapsulating this abstract
                                          9 idea as it runs through the Asserted Patents.” Western Digital Order at 7.
                                         10         Dependent claims generally are directed to the same abstract idea as the
                                         11 independent claim from which they derive. See BSG Tech, 899 F.3d at 1287 n.1.
                                         12 The dependent claims here, for example, add only limitations like displaying certain
F ENWICK & W ES T LLP
                        LAW




                                         13 information on a screen or transferring a certain type of data. (See, e.g., ’675 patent
                         AT
                        ATTO RNEY S




                                         14 cls. 2, 5.) Such limitations do not alter the abstract idea to which the claim is
                                         15 directed. See SAP, 898 F.3d at 1164 n.1 (explaining that “add[ing] details to the
                                         16 abstract ideas in the claims” does not alter the abstract-idea analysis).
                                         17                3.     Courts Routinely Invalidate Patents Claiming Similar
                                         18                       Abstract Ideas
                                         19         None of the claims of the Asserted Patents is meaningfully different than the
                                         20 related claims ruled invalid in Western Digital. The claims also are not
                                         21 meaningfully different from abstract claims ruled invalid in a series of Federal
                                         22 Circuit cases rejecting functional claims directed to no more than a mere result:
                                         23 SAP, TLI, Affinity, and Two-Way Media.
                                         24         In SAP, for example, the claims involved “storing” information, “selecting”
                                         25 information, “generating” analysis of it, and “providing” that analysis to the user.
                                         26 898 F.3d at 1164–65 (quoting U.S. Patent No. 6,349,291 cls. 1, 11, 22). The
                                         27 Federal Circuit held that “selecting certain information, analyzing it . . ., and
                                         28 reporting or displaying the results”—“[t]hat is all abstract.” Id. at 1167. Indeed,
                                              SPOTIFY’S MOTION TO DISMISS                12            CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 19 of 31 Page ID #:181



                                          1 the Federal Circuit has repeatedly found that claims reciting selecting, analyzing,
                                          2 and transferring information, without more, are directed to abstract ideas. See, e.g.,
                                          3 Interval Licensing, 896 F.3d at 1344–45 (collecting cases).
                                          4         In TLI, the Federal Circuit found claims directed to the classification and
                                          5 storage of information impermissibly abstract where they did not disclose “a
                                          6 specific improvement to computer functionality,” but instead recited “use of
                                          7 conventional or generic technology in a nascent but well-known environment.” In
                                          8 re TLI Commc’ns LLC Pat. Litig., 823 F.3d 607, 611–12 (Fed. Cir. 2016). The
                                          9 patent sought to improve archiving of digital images for faster and easier access to
                                         10 the archived information. Id. at 612. But instead of inventing a specific device or
                                         11 solution for doing so, the patent recited “a generic environment in which to carry
                                         12 out the abstract idea of classifying and storing digital images in an organized
F ENWICK & W ES T LLP
                        LAW




                                         13 manner.” Id. at 611. Like Data Scape’s Asserted Patents, which claim generic
                         AT
                        ATTO RNEY S




                                         14 apparatuses and storage media, the patent at issue in TLI claimed a generic
                                         15 “telephone unit . . . merely [as] a conduit for the abstract idea.” Id. at 612.
                                         16         Similarly, in Affinity, the Federal Circuit invalidated claims that were much
                                         17 more detailed than those in Data Scape’s patents. The patent there claimed a
                                         18 “network based media managing system” for delivering streaming media from a
                                         19 “library of content” to a “handheld wireless device.” 838 F.3d at 1267–68 (quoting
                                         20 U.S. Patent No. 8,688,085 cl. 14). The Federal Circuit found the claims to be
                                         21 directed to the abstract idea of “streaming user-selected content to a portable
                                         22 device.” Affinity Labs of Tex., 838 F.3d at 1269, 1272. They too “d[id] no more
                                         23 than describe a desired function or outcome, without providing any limiting detail
                                         24 that confine[d] the claim to a particular solution to an identified problem.” Id. The
                                         25 tangible features of the claimed system, such as “network streaming and a
                                         26 customized user interface,” were “described and claimed generically rather than
                                         27 with the specificity necessary to show how those components provide[d] a concrete
                                         28 solution to the problem addressed by the patent.” Id. at 1271.
                                              SPOTIFY’S MOTION TO DISMISS                13            CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 20 of 31 Page ID #:182



                                          1         In Two-Way Media v. Comcast Cable Communications, LLC, the Federal
                                          2 Circuit once again reiterated that courts must “look to whether the claims in the
                                          3 patent focus on a specific means or method, or are instead directed to a result or
                                          4 effect that itself is the abstract idea and merely invokes generic processes and
                                          5 machinery.” 874 F.3d 1329, 1337 (Fed. Cir. 2017). It affirmed a finding that
                                          6 patents related to “a system for streaming audio/visual data over a communications
                                          7 system like the internet” were invalid under Section 101. Id. at 1332. The court
                                          8 reasoned that the claims required “functional results” such as converting, routing,
                                          9 controlling, monitoring, and accumulating records, but failed to “sufficiently
                                         10 describe how to achieve these results in a non-abstract way.” Id. at 1337–38.
                                         11         Judge Bryson’s recent application of this well-established precedent in Epic
                                         12 IP is particularly instructive. Judge Bryson summarized the Federal Circuit’s
F ENWICK & W ES T LLP
                        LAW




                                         13 authority invalidating “claim[s that are] purely functional in nature rather than
                         AT
                        ATTO RNEY S




                                         14 containing the specificity necessary to recite how the claimed function is achieved.”
                                         15 Epic IP LLC v. Backblaze, Inc., 351 F. Supp. 3d 733, 738 (D. Del. 2018) (collecting
                                         16 cases). Applying that precedent, Judge Bryson found claims directed to “the idea of
                                         17 a chat session separate from the original website” a “disembodied concept” where
                                         18 the claims recited a functional objective and generic components, rather than a
                                         19 specific mechanism or solution to implement the idea. Id. at 740.
                                         20         Like the patents described above, the claims in the Asserted Patents merely
                                         21 recite generic components described only by their functions. The “hardware
                                         22 interface,” for example, is simply whatever can “communicate data with [the] first
                                         23 apparatus.” (See, e.g., ’675 patent at 30:8–9.) Likewise, the “processor” is a black
                                         24 box that just “detect[s] whether [the] first apparatus and [the] second apparatus are
                                         25 connected.” (Id. at 30:10–12.) Even the key comparing and transmitting step is
                                         26 described as a bald result: a generic “processor” configured to “compare . . .
                                         27 management information [on one apparatus] . . . with management information of
                                         28 data stored [on the other apparatus]” and to transmit said data “based upon a result
                                              SPOTIFY’S MOTION TO DISMISS               14            CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 21 of 31 Page ID #:183



                                          1 of the comparison.” (Id. at 30:10–25.) The claims are agnostic as to how to
                                          2 structure “management information” so a processor can compare two sets of
                                          3 information, or how it determines what information to transfer over. Cf. Univ. of
                                          4 Fla. Research Found., Inc. v. Gen. Elec. Co., 916 F.3d 1363, 1368 (Fed. Cir. 2019)
                                          5 (“Neither the ’251 patent, nor its claims, explains how the drivers do the conversion
                                          6 that UFRF points to.”); Glasswall Sols. Ltd. v. Clearswift Ltd., No. 2018-1407,
                                          7 2018 WL 6720014, at *1 (Fed. Cir. Dec. 20, 2018) (criticizing a patent for failing
                                          8 repeatedly “to claim how” its various steps were performed); Amazon.com, 838
                                          9 F.3d at 1269 (faulting claims for providing no “limiting detail that confines the
                                         10 claim to a particular solution to an identified problem”).
                                         11         The shared specification, too, describes this step only in passive, functional
                                         12 terms: “if there is a piece of musical data in common . . . [it] can be omitted.”
F ENWICK & W ES T LLP
                        LAW




                                         13 (’675 patent at 28:60–65.) And in any event, it is the claims that must contain a
                         AT
                        ATTO RNEY S




                                         14 specific technological solution. Berkheimer, 881 F.3d at 1369; ChargePoint, No.
                                         15 2018-1739, slip op. at 14. Here, they do not. Instead, they are drawn so broadly
                                         16 that they preempt “all applications” of the abstract idea. Cf. Genetic Techs. Ltd. v.
                                         17 Merial L.L.C., 818 F.3d 1369, 1374–75 (Fed. Cir. 2016). Indeed, Data Scape
                                         18 accuses a vast array of services for sharing and synching information of all types.
                                         19 Its claims fail at Alice step one.
                                         20         B.     The Asserted Patents Add No Inventive Concept to the
                                         21                Abstract Idea
                                         22         The Asserted Patents also fail the second step of the Alice analysis, which
                                         23 “looks more precisely at what the claim elements add.” SAP Am., 898 F.3d at 1168.
                                         24 These claims add only well-understood, routine, and conventional activity. They
                                         25 lack the inventive concept necessary to become patent-eligible. See id.; Elec.
                                         26 Power Grp. v. Alsom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016); Apple, Inc. v.
                                         27 Ameranth, Inc., 842 F.3d 1229, 1244 (Fed. Cir. 2016); Alice, 134 S. Ct. at 2360.
                                         28         Further, as shown below, the Asserted Patent claims lack material differences
                                              SPOTIFY’S MOTION TO DISMISS               15            CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 22 of 31 Page ID #:184



                                          1 from those found invalid in Western Digital. Data Scape is thus collaterally
                                          2 estopped from relitigating the issue. Ohio Willow Wood, 735 F.3d at 1342.
                                          3                1.    The Independent Claims of the ’675 Patent
                                          4         In claim 1 of the ’675 patent, both “apparatus[es]” are merely collections of
                                          5 “ordinary personal computer” components connected in ordinary ways. (’675
                                          6 patent at 8:66–9:5, 13:43–51.) The claimed “processor” to compare data is
                                          7 expressly a generic CPU, and the various storage media are expressly generic hard
                                          8 drives or flash storage. (Id. at 9:4–5, 4:59–60, 6:20–27.) None of that is inventive.
                                          9 Elec. Power Grp., 830 F.3d at 1352; Interval Licensing, 896 F.3d at 1346.
                                         10         The other components of the claim are “expressed through functional terms
                                         11 lacking in specificity or through generic structures described at a very high level of
                                         12 generality,” and so are also not inventive. See Epic IP, 2018 WL 6107029, at *12;
F ENWICK & W ES T LLP
                        LAW




                                         13 In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 615 (Fed. Cir. 2016); (’675
                         AT
                        ATTO RNEY S




                                         14 patent cl. 1). The “hardware interface,” for example, is simply whatever can
                                         15 “communicate data” to the first apparatus; the specification describes it as a black-
                                         16 box “interface” that “allows musical data to be exchanged.” (’675 patent at 30:8–9,
                                         17 12:39–51.) Similarly, the “processor” is configured to “detect” whether the two
                                         18 apparatuses are connected; the specification elaborates only that “there are a variety
                                         19 of conceivable methods” to accomplish that detection and provides one “typical”
                                         20 (conventional) method. (Id. at 30:10, 27:11–16.) The same “processor” also
                                         21 performs unspecified editing of management information with only a negative
                                         22 limitation: the editing is done “without regard to the connection” of the two
                                         23 apparatuses. (Id. at 30:14–16.) Stripping away these functional and generic
                                         24 limitations, all that remains is the original abstract idea—selectively transferring
                                         25 and storing information.7 (See id. at 30:17–25.) But critically, the inventive
                                         26
                                              7
                                         27  The remaining independent claims of the ’675 patent are nearly identical to claim
                                            1, and differ only in terms of the “draftsman’s art.” (See ’675 patent cls. 13, 14.);
                                         28 cf. Alice, 134 S. Ct. at 2359. Neither claim provides an inventive concept.
                                              SPOTIFY’S MOTION TO DISMISS               16            CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 23 of 31 Page ID #:185



                                          1 concept cannot be the abstract idea itself. Aatrix, 890 F.3d at 1359 (Moore, J.);
                                          2 ChargePoint, No. 2018-1739, slip op. at 23–24.
                                          3         Further confirming that the claim lacks inventive concept, the specification
                                          4 describes that users were previously able to selectively transfer and store
                                          5 information manually. The Background of the Invention states that music could be
                                          6 (1) added to and stored on a music server; (2) selected “to be transferred piece by
                                          7 piece”; and (3) transferred. (’675 patent at 2:45–51.) The automation of those
                                          8 conventional, manual steps to make them less “cumbersome,” using conventional
                                          9 computer processes, is not an inventive concept. Univ. of Fla. Research Found.,
                                         10 916 F.3d at 1367–68 (characterizing patent seeking “to automate ‘pen and paper
                                         11 methodologies’ to conserve human resources and minimize errors” as “a
                                         12 quintessential ‘do it on a computer’ patent,” and finding no inventive concept);
F ENWICK & W ES T LLP
                        LAW




                                         13 (’675 patent at 2:45–51).
                         AT
                        ATTO RNEY S




                                         14          “[P]reemption is the underlying concern that drives the § 101 analysis.”
                                         15 Return Mail, Inc. v. United States Postal Serv., 868 F.3d 1350, 1369 (Fed. Cir.
                                         16 2017), rev’d on other grounds, 139 S. Ct. 1853 (2019); Dealertrack, Inc. v. Huber,
                                         17 674 F.3d 1315, 1333–34 (Fed. Cir. 2012) (finding claims invalid “as being directed
                                         18 to an abstract idea preemptive of a fundamental concept or idea that would
                                         19 foreclose innovation in this area”). Here, the claims attempt to preempt the idea of
                                         20 selectively transferring and storing information, but lack inventive concept to
                                         21 transform this abstract idea into a patent-eligible one. They are thus invalid.
                                         22                2.    The Independent Claims of the ’112 Patent
                                         23         Claim 1 of the ’112 patent limits the idea of the ’675 patent (and the ’929
                                         24 patent) to “musical content data” and adds that “list[s] of musical content data”
                                         25 (i.e., playlists) can be “played back as a collection.” (See ’112 patent at 29:15–16,
                                         26 29:34–37.) But limiting “the claims to a particular field of information . . . does not
                                         27 move the claims out of the realm of abstract ideas.” SAP, 898 F.3d at 1169. More
                                         28 fundamentally, if “a functionally described display of information” is not inventive,
                                              SPOTIFY’S MOTION TO DISMISS               17            CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 24 of 31 Page ID #:186



                                          1 neither is a functionally described playback of information. Cf. DirecTV, 838 F.3d
                                          2 at 1263. In any event, the specification admits that playlists had long been used “to
                                          3 organize numerous pieces of data stored in the music server.” (’112 patent at 2:52–
                                          4 53.) Similarly, as noted above, the limitation regarding “control[ling] playback” of
                                          5 the musical content data is admittedly not inventive. (’112 patent at 29:34–41; see
                                          6 also Western Digital Order at 8, 11–12 (citing authority finding that displaying data
                                          7 is not inventive).) The remaining independent claims of the ’112 patent are merely
                                          8 apparatus and medium analogues of claim 1. (See ’112 patent cls. 9, 17.)
                                          9                3.       The Independent Claims of the ’614 Patent
                                         10         Claim 1 of the ’614 patent essentially restates the elements of the ’112 patent
                                         11 in more verbose terms. (’614 patent at 29:61–30:34.) This includes, for example,
                                         12 replacing the “list[s] of musical content data” of the ’112 patent with “program lists
F ENWICK & W ES T LLP
                        LAW




                                         13 associated with the musical content data.” (’614 patent at 29:63–64.) However,
                         AT
                        ATTO RNEY S




                                         14 “dress[ing] up” the claim “in the argot of invention” does not make it more
                                         15 inventive. Loyalty Conversion Sys. Corp. v. Am. Airlines, Inc., 66 F. Supp. 3d 829,
                                         16 845 (E.D. Tex. 2014) (Bryson, J.). And the other independent claims of the ’614
                                         17 patent are method and medium analogues of claim 1. (See ’614 patent cls. 12, 20.)
                                         18         C.     The Dependent Claims of the Asserted Patents are also Invalid
                                         19         The dependent claims of the Asserted Patents are no more inventive than the
                                         20 independent claims. The following table collects similar claims and explains why:
                                         21
                                                    Claims                           Lack of Inventive Concept
                                         22
                                              ’675 patent cls. 2,    These claims limit the information to compressed data,
                                         23
                                              15; ’112 patent cls. potentially in AAC, ATRAC, or MP3 format. But these are
                                         24
                                              5, 13, 21.             conventional; the Asserted Patents do not purport to describe
                                         25
                                                                     a new form of compressed data. Moreover, “merely
                                         26
                                                                     selecting information, by content or by source,” does not add
                                         27
                                                                     an inventive concept. Elec. Power Grp., 830 F.3d at 1355.
                                         28
                                              SPOTIFY’S MOTION TO DISMISS                18            CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 25 of 31 Page ID #:187



                                          1         Claims                            Lack of Inventive Concept
                                          2
                                                                     Similar claims in the ’929 and ’537 patents have been found
                                          3
                                                                     invalid. See ’929 patent cls. 2, 11, 29, 36, 45, 53, 60, 77;
                                          4
                                                                     ’537 patent cls. 4, 5, 46–47.
                                          5
                                              ’675 patent cls. 3,    These claims merely “sit[e] the ineligible concept in a
                                          6
                                              7, 10–11, 16, 20,      particular technological environment.” Cf. Internet Patents
                                          7
                                              23–24; ’614 patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1349 (Fed. Cir.
                                          8
                                              cls. 9–10.             2015). For example, they provide that an apparatus might be
                                          9
                                                                     portable or a portable audio player, that it might have a
                                         10
                                                                     particular type of storage medium or a particular relative
                                         11
                                                                     capacity, or that input is acquired in a particular way. None
                                         12
F ENWICK & W ES T LLP




                                                                     of that preexisting technology supplies an inventive concept
                        LAW




                                         13
                         AT




                                                                     to the Asserted Patents. See id.; Elec. Power Grp., 830 F.3d
                        ATTO RNEY S




                                         14
                                                                     at 1354. Similar claims in the ’929 and ’537 patents have
                                         15
                                                                     been found invalid. See ’929 patent cls. 3, 8–9, 12, 17, 18,
                                         16
                                                                     30, 33–34, 37–38, 43, 46–47, 61, 66, 78–80; ’537 patent cls.
                                         17
                                                                     2, 8, 18, 27, 36, 44, 50.
                                         18
                                         19   ’675 patent cls. 5– These claims add “token postsolution components” or

                                         20   6, 8–9, 12, 18–19,     “insignificant postsolution activity” to the idea. Cf. Bilski,

                                         21   21–22, 25; ’614        561 U.S. at 612; Apple, 842 F.3d at 1244. For example,

                                         22   patent cls. 2–3, 6–    • some add ripping audio CDs or using TOC information

                                         23   7, 13–14, 18–19,          from an audio CD to get information about the CD (e.g.,

                                         24   21–22, 26–27; ’112        ’614 patent cls. 6, 18; ’112 patent cl. 6);
                                         25   patent cls. 3, 6, 8,   • others display what information is available and what is
                                         26   11, 14, 16, 19, 22,       being transferred, possibly allowing the user to edit the
                                         27   24.                       latter (e.g., ’614 patent cls. 7, 19; ’112 patent cl. 8);
                                         28
                                              SPOTIFY’S MOTION TO DISMISS                  19            CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 26 of 31 Page ID #:188



                                          1         Claims                           Lack of Inventive Concept
                                          2
                                                                    • others add token music-downloading steps (e.g., ’614
                                          3
                                                                       patent cls. 2, 3, 13, 14);
                                          4
                                                                    • others add the basic capability to compare the size of the
                                          5
                                                                       data sought to be transferred to the available space (e.g.,
                                          6
                                                                       ’675 patent cls. 8–9, 21–22);
                                          7
                                                                    • others add the token limitation that data transmission is
                                          8
                                                                       done in a batch operation (e.g., ’675 patent cl. 12); and
                                          9
                                                                    • others add the basic capability to erase information on the
                                         10
                                                                       device, possibly because it is too full (e.g., ’112 patent cls.
                                         11
                                                                       3, 11).
                                         12
F ENWICK & W ES T LLP




                                                                    The specification fails to describe any specific technological
                        LAW




                                         13
                         AT




                                                                    solution for how these insignificant steps are carried out such
                        ATTO RNEY S




                                         14
                                                                    that they might provide an inventive concept. Similar claims
                                         15
                                                                    in the ’929 and ’537 patents have been found invalid. See
                                         16
                                                                    ’929 patent cls. 4, 6–7, 13, 15, 16, 20, 22–23, 25, 27, 28, 31–
                                         17
                                                                    32, 39, 41–42, 48, 50–51, 54, 56, 57, 62, 64–65, 68, 70–71,
                                         18
                                                                    73, 75–76; ’537 patent cls. 3, 6, 7, 11, 13–14, 16, 17, 21, 23–
                                         19
                                                                    24, 26, 30, 32–33, 35, 39, 41–42, 45, 48–49, 53, 55–56.
                                         20
                                         21   ’675 patent cls. 4,   These claims add either or both of two additional limitations:

                                         22   17; ’112 patent cls. (1) deleting information, a basic capability of any computing

                                         23   4, 12, 20.            device; and (2) operating only when the apparatus recognizes

                                         24                         the ID of the device, a basic comparison operation. As

                                         25                         described above, these limitations do not save the claims.

                                         26                         There can be no doubt that deleting information is not an

                                         27                         inventive concept attributable to the Asserted Patents. And,
                                         28
                                              SPOTIFY’S MOTION TO DISMISS                 20            CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 27 of 31 Page ID #:189



                                          1         Claims                            Lack of Inventive Concept
                                          2
                                                                    with respect to the recognition aspect of the claims, “[t]he
                                          3
                                                                    practice of controlling access to information by verifying
                                          4
                                                                    credentials . . . is neither novel nor specific to” the
                                          5
                                                                    information-transfer functionality at issue here. OpenTV,
                                          6
                                                                    Inc. v. Apple Inc., No. 5:15-cv-02008-EJD, 2016 WL
                                          7
                                                                    344845, at *5–6 (N.D. Cal. Jan. 28, 2016) (collecting cases
                                          8
                                                                    and finding, among other things, “verifying credentials” to
                                          9
                                                                    be well-known). Similar claims in the ’929 patent have been
                                         10
                                                                    found invalid. See ’929 patent cls. 5, 14, 21, 26, 40, 49, 55,
                                         11
                                                                    63, 69, 74.
                                         12
F ENWICK & W ES T LLP




                                              ’614 patent cls. 8,   These claims add limitations that uniquely associate playlists
                        LAW




                                         13
                         AT




                                              11; ’112 patent cls. with devices using IDs. Associating a list with something
                        ATTO RNEY S




                                         14
                                              2, 7, 10, 15, 18, 23. having an ID is a common, conventional practice. For
                                         15
                                                                    example, schools maintain lists of students uniquely
                                         16
                                                                    associated with each classroom (e.g., the list of students in
                                         17
                                                                    kindergarten, Classroom 4); airlines maintain lists/manifests
                                         18
                                                                    of passengers for a given flight designated by flight ID; and
                                         19
                                                                    libraries have long maintained lists of books checked out by
                                         20
                                                                    a given person, which are tracked/associated with a library
                                         21
                                                                    card number assigned to the person. Moreover, this
                                         22
                                                                    additional limitation is simply another “routine comparison”
                                         23
                                                                    step that cannot make an idea inventive. See Genetic Techs.,
                                         24
                                                                    818 F.3d at 1378. And, as described above, the specification
                                         25
                                                                    fails to describe any specific technological solution for how
                                         26
                                                                    playlists are associated with devices such that these
                                         27
                                                                    limitations would provide an inventive concept. Similar
                                         28
                                              SPOTIFY’S MOTION TO DISMISS                 21             CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 28 of 31 Page ID #:190



                                          1         Claims                           Lack of Inventive Concept
                                          2
                                                                    claims in the ’537 patent have been found invalid. See ’537
                                          3
                                                                    patent cls. 9–10, 19–20, 28–29, 37–38, 51–52.
                                          4
                                              ’614 patent cls. 4– These claims add three limitations: (1) editing playlists
                                          5
                                              5, 15–17, 23–25;      regardless of connection status, (2) transferring information
                                          6
                                              ’112 patent cl. 25.   when the connection is established, and (3) controlling the
                                          7
                                                                    transfer based on the comparison between the devices. As
                                          8
                                                                    described above, none of these limitations is inventive. For
                                          9
                                                                    example, deleting and controlling access to information are
                                         10
                                                                    conventional data-processing and data transfer steps. Burnett
                                         11
                                                                    v. Panasonic Corp., 741 Fed. Appx. 777, 781 (Fed. Cir.
                                         12
F ENWICK & W ES T LLP




                                                                    2018); OpenTV, 2016 WL 344845, at *5–6. As for the
                        LAW




                                         13
                         AT




                                                                    limitations regarding transfer when a connection is
                        ATTO RNEY S




                                         14
                                                                    established, this is not only conventional, but also necessary;
                                         15
                                                                    information transfer between two apparatuses requires a
                                         16
                                                                    connection.
                                         17
                                         18         Thus, none of the claims of the Asserted Patents is eligible for patenting.
                                         19         D.     Data Scape’s Attempt to Allege Facts to Overcome Section 101
                                         20                Fails
                                         21         Data Scape’s original complaint did not include any factual allegations that
                                         22 the claims of the Asserted Claims contain inventive concepts. (See generally,
                                         23 Original Action, Dkt. No. 1.) Data Scape subsequently added allegations calculated
                                         24 to survive a § 101 motion.8 (Dkt. No. 1 ¶¶ 8–11, 30–33, 51–54.) These allegations
                                         25
                                            8
                                              Data Scape also adds allegations about what the Asserted Patents are “directed
                                         26 to.” (Dkt. No. 1 ¶¶ 8, 30, 51.) Those allegations are irrelevant because what a
                                            claim might be “directed to” is part of the eligibility analysis at step one of Alice,
                                         27 and step one is purely a legal analysis. ChargePoint, No. 2018-1739, slip op. at 6–
                                            8; Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed.
                                         28 Cir. 2018) (“While the ultimate determination of eligibility under § 101 is a
                                              SPOTIFY’S MOTION TO DISMISS                22            CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 29 of 31 Page ID #:191



                                          1 cannot save Data Scape’s claims. Indeed, they serve only to underscore that the
                                          2 claims here are ineligible for patenting.
                                          3         Under both Federal Circuit and Ninth Circuit law, a court ruling on a motion
                                          4 to dismiss need not accept as true allegations that contradict exhibits attached to the
                                          5 complaint or matters properly subject to judicial notice—specifically, in a patent
                                          6 case, the specifications and claims of the asserted patents. Aatrix Software, Inc. v.
                                          7 Green Shades Software, Inc., 890 F.3d 1354, 1358 (Fed. Cir. 2018) (Moore, J.,
                                          8 concurring in denial of reh’g en banc); Sprewell v. Golden State Warriors, 266 F.3d
                                          9 979, 988 (9th Cir.), opinion amended on denial of reh’g, 275 F.3d 1187 (9th Cir.
                                         10 2001). Nor can a plaintiff immunize its patents from adjudication on a motion to
                                         11 dismiss by making “conclusory legal assertions” that they are inventive and novel.
                                         12 Glasswall Sols. Ltd. v. Clearswift Ltd., No. 18-1407 (Fed. Cir. Dec. 20, 2018), slip
F ENWICK & W ES T LLP
                        LAW




                                         13 op. at 5 (non-precedential); Epic IP, 2018 WL 6107029, at *14.
                         AT
                        ATTO RNEY S




                                         14         Many of Data Scape’s allegations are simply irrelevant to the issue of
                                         15 whether its claims include an inventive concept. For example, Data Scape
                                         16 characterizes the patents as reciting “problems . . . specific to the technological
                                         17 process of selective digital-data transfer.” (Dkt. No. 1 ¶¶ 9, 31, 52.) But the
                                         18 problems recited in the specification are not those the patents purport to solve. For
                                         19 example, Data Scape adverts to problems using “optical disks to accomplish this
                                         20 process.” (Id.) But the patents acknowledge that that problem had been solved in
                                         21 the background art. (’675 patent at 2:32–44.) And in any event, the patents claim
                                         22 only “transmit[ting] data,” not any particular mechanism for transmitting data, and
                                         23 the specification describes the mechanism only as taking place over a generic
                                         24 “electrical[] connect[ion].” (Id. at 30:20–25, 12:39–51, 24:29–40.)
                                         25         Even when Data Scape does correctly identify the problem the patents
                                         26
                                         27 question of law, . . . [w]hether the claim elements or the claimed combination are
                                            well-understood, routine, conventional [i.e., the step-two analysis] is a question of
                                         28 fact.”).
                                              SPOTIFY’S MOTION TO DISMISS                23           CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 30 of 31 Page ID #:192



                                          1 purport to solve—“selectively synchroniz[ing] select digital content data,” notably
                                          2 similar to Spotify’s statement of the abstract idea above—it then asserts that the
                                          3 solution was an “unconventional server” that is anything but. (See Dkt. No. 1 ¶¶ 9,
                                          4 31, 52.) The server Data Scape depicts is made up almost entirely of components
                                          5 that the specification admits were conventional, such as a CPU, ROM, RAM, flash
                                          6 memory, an LCD display and driver, and so on. (See id.; see, e.g., ’675 patent at
                                          7 Fig. 2, 8:66–9:40, 4:33–36.) And although Data Scape claims its patents solved the
                                          8 identified problem with “circuitry [designed] to compare certain digital
                                          9 management information,” none of the patents contains any such circuitry, let alone
                                         10 claims it. (Cf. Dkt. No. 1 ¶¶ 9–10, 31–32, 52–53.) Indeed, as explained above, the
                                         11 claims disclose nothing about how to structure “management information” so a
                                         12 generic processor can compare two sets of managed data. (See, e.g., ’675 patent cl.
F ENWICK & W ES T LLP




                                         13 1.) 9 They simply claim it as a fait accompli.
                        LAW
                         AT
                        ATTO RNEY S




                                         14         The remainder of Data Scape’s new allegations simply reiterate the elements
                                         15 of the claims and assert that they perform the abstract idea. (See Dkt. No. 1 ¶¶ 10–
                                         16 11, 32–33, 53–54.) But neither paraphrasing the claims nor alleging that the
                                         17 abstract idea is itself the inventive concept is sufficient to overcome a motion to
                                         18 dismiss. ChargePoint, No. 2018-1739, slip op. at 23. Even though it was fully on
                                         19 notice of Spotify’s arguments under § 101, Data Scape could not allege any more
                                         20 than that. Thus, this Court should dismiss Data Scape’s complaint with prejudice.
                                         21 See id. at 25–28; Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th Cir. 1990).
                                         22 V.      CONCLUSION
                                         23         The Asserted Patents’ claims are all directed to the abstract idea of
                                         24 selectively transferring and storing information. They add no inventive concept to
                                         25 that idea. They are thus ineligible for patenting. And with no eligible patent
                                         26   9
                                             Even if those details can be found in the specification, “the specification cannot be
                                         27 used to import details from the specification if those details are not claimed.”
                                            ChargePoint, No. 2018-1739, slip op. at 14; Two-Way Media Ltd. v. Comcast
                                         28 Cable Commc’ns, LLC, 874 F.3d 1329, 1338–39 (Fed. Cir. 2017).
                                              SPOTIFY’S MOTION TO DISMISS               24            CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
                                      Case 2:19-cv-04367-PSG-SK Document 16 Filed 07/09/19 Page 31 of 31 Page ID #:193



                                          1 claims, Data Scape’s complaint fails to state a claim upon which relief can be
                                          2 granted. This Court should dismiss it with prejudice.
                                          3
                                          4 Dated: July 9, 2019                    Respectfully submitted,

                                          5                                        FENWICK & WEST LLP

                                          6
                                          7                                        By: /s/ Bryan A. Kohm
                                                                                      Bryan A. Kohm
                                          8                                            Attorneys for Defendant
                                          9                                            SPOTIFY USA INC.

                                         10
                                         11
                                         12
F ENWICK & W ES T LLP
                        LAW




                                         13
                         AT
                        ATTO RNEY S




                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                              SPOTIFY’S MOTION TO DISMISS              25           CASE NO. 2:19-cv-04367-PSG-SK
                                              FOR FAILURE TO STATE A CLAIM
